Case 3:21-cr-00046-MMH-PDB Document 36 Filed 08/23/21 Page 1 of 1 PageID 72




                        United States District Court
                         Middle District of Florida
                           Jacksonville Division

UNITED STATES OF AMERICA

v.                                                NO. 3:21-cr-46-MMH-PDB

SHAWN CURTIS ROBINSON


                             Clerk’s Minutes

Proceeding                   Motion Hearing by Video Teleconference
Date                         August 23, 2021
Time                         2:02―2:20 p.m.
Judge                        Patricia Barksdale, United States Magistrate Judge
Courtroom Deputy             Angela Loeschen, Courtroom Deputy
Counsel for United States    Laura Taylor, Assistant United States Attorney
Counsel for Defendant        Don Mairs, Esquire
Digital/Reporter             Digital

The parties were present to discuss Mr. Robinson’s pro se motion for
appointment of new counsel. Doc. 33.

Judge Barksdale confirmed everyone can see and hear the proceeding clearly.

Ms. Taylor provided a status of the case. Without her objection, Judge
Barksdale excused her from the remainder of the proceeding.

Mr. Mairs confirmed the status of the case and stated his position on the
motion.

Mr. Robinson stated his position on the motion.

Judge Barksdale granted Mr. Robinson’s motion, Doc. 33, permitted Mr. Mairs
to withdraw, and, based on the previous finding that Mr. Robinson is unable
to afford counsel, will appoint new counsel to represent him in this case. A
written order will follow.
